DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18) in the reply filed on 7/14/2022 is acknowledged.  
The traversal is on the ground(s) that the test for separated and distinct inventions/claims and restriction of said claims does not require that the apparatus be capable of operating on a materially different material set.  
This is not found persuasive because when the apparatus of the cited claims operates on a materially different material set, it practices a distinct method from the method of using the same materials set necessarily, thereby making the groups restrictable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 12-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jandeska (DE 112005002040), and further in view of Yamaguchi (US 2006/0243778).
Regarding claim 1, Jandeska discloses: dispensing of binder onto metal particles ([0010]), and  repeating the layering of metal particles and alternatively spraying with liquid binder/solvent/resin (see inkjet drop on demand ink printing of [0002] – repetition of same para.).
Jandeska does not disclose: use of base metal particle coated with organic resin as the article worked upon as sprayed from a single mixture and spraying a hardening liquid comprising solvent and cross-linking agent.
In the same field of endeavor of layer-wise manufacturing methods (see title, abs), Yamaguchi discloses: forming a layer (see top-feed method of [0008]) comprising a powder material (see metal powder of [0083]) and an organic resin (see resin coated aluminum alloy of [0002]) provided on the surface of the base material (see Figs. 5-6 -the liquid is coated on a substrate) and discharging a hardening liquid (see crosslinking agent of [0083]) and a medium for dissolving the organic resin (organic solvent of [0083]).
To add the materials worked upon of Yamaguchi into the repeated layering of additive manufacturing of Jandeska had the benefit that it allowed for the creation of lightweight articles from aluminum, magnesium and their alloys and prevented oxidation of such materials prior to object fabrication ([0004]).
It would have been obvious to one of ordinary skill in the art to combine the materials / solvent / binder / core-shell particle of Yamaguchi with the additive manufacturing method of Jandeska to arrive at the claimed invention before the effective filing date because doing so allowed for the creation of lightweight articles from Al and Mg, and their alloys, and prevented oxidation of such materials prior to object fabrication.
Regarding claim 2, the combination Jandeska / Yamaguchi discloses: wherein the metal particle is copper (see copper of [0006] of Jandeska).
Regarding claim 3, the combination Jandeska / Yamaguchi discloses: wherein the average particle diameter of the base material (the diameter of Jandeska [0002] is interpreted as an average particle diameter – from 60-140 microns in diameter is disclosed).  This is an overlapping range to the claimed range – see MPEP 2144.05 regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
Regarding claim 4, the combination Jandeska / Yamaguchi discloses: wherein the average particle diameter of the base material (the diameter of Jandeska [0002] is interpreted as an average particle diameter – from 60-140 microns in diameter is disclosed).  This is an overlapping range to the claimed range – see MPEP 2144.05 regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
Regarding claim 7, the combination Jandeska / Yamaguchi discloses: wherein the organic resin / binder is acrylic (see [0082]).
Regarding claims 12-13, the surface coverage of the base material covered with organic resin is interpreted as 100% in the combination Jandeska / Yamaguchi which is a species within the claimed range.  See MPEP 2144.05 regarding the obviousness of species and genus relationships in overlapping range relationships.
Regarding claim 14, the combination Jandeska / Yamaguchi discloses: wherein the average particle diameter of the base material (the diameter of Jandeska [0002] is interpreted as an average particle diameter – from 60-140 microns in diameter is disclosed).  This is an overlapping range to the claimed range – see MPEP 2144.05 regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
Regarding claim 15, the combination Jandeska / Yamaguchi discloses: wherein the average particle diameter of the base material (the diameter of Jandeska [0002] is interpreted as an average particle diameter – from 60-140 microns in diameter is disclosed).  This is an overlapping range to the claimed range – see MPEP 2144.05 regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
Regarding claim 18, the combination Jandeska / Yamaguchi is interpreted as including a sintering step (see Jandeska [0002]-[0004]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jandeska (DE 112005002040), and further in view of Yamaguchi (US 2006/0243778) and Schulman (US 2002/0125592).

Regarding claim 6, the combination Jandeska / Yamaguchi is interpreted as having an organic resin with some degree of aqueous / water solubility but is silent as to that property.
In the same field of endeavor of additive manufacturing as Jandeska (see title, abs), Schulman discloses: wherein organic solvents can be water miscible / soluble or not (see [0022]).
To select a water-soluble organic resin for extrusion based additive manufacturing as in Schulman in the additive manufacturing method of Jandeska would have been a suitable design for its intended uses and would have had the benefit of creating esthetic (color and shape) and structure (functionally gradient structures) ([0037]).
It would have been obvious to one of ordinary skill in the art to combine the water-soluble organic resin for extrusion based additive manufacturing as in Schulman in the additive manufacturing method of Jandeska to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit of creating esthetic and structural objects.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jandeska (DE 112005002040), and further in view of Yamaguchi (US 2006/0243778) and Sakezles (US 2006/0253761).
Regarding claim 8, the combination Jandeska / Yamaguchi does not disclose: wherein the crosslinkable functional group of the organic resin is a hydroxyl group.
In the same field of endeavor of additive manufacturing methods with crosslinkers as Jandeska (see title, abs), Sakezles discloses:  wherein the hydroxyl functional group are essential for crosslinking ([0078]).
To select the crosslinker with the functional group that is an hydroxyl as in Li in the additive manufacturing method of Jandeska would have been the selection of a known design for its intended uses and yielded predictable results to one of ordinary skill in the art.  Doing so would have improved the strength and durability of the material ([0078]).
It would have been obvious to one of ordinary skill in the art to combine the hydroxyl group crosslinker of Sakezles in the additive manufacturing method of Jandeska to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the strength and durability of the material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jandeska (DE 112005002040), and further in view of Yamaguchi (US 2006/0243778), and Yamamura (JP3765896).
Regarding claim 9, the combination Jandeska / Yamaguchi does not disclose: wherein the crosslinking agent degree of polymerization is between 400-1100.
In the same field of endeavor of additive manufacturing with crosslinking agent (see title, abs), Yamamura discloses: wherein the degree of polymerization of the crosslinking agent is result-effective with the mechanical properties of the cured product ([0083]).
To optimize the initial degree of cure of the crosslinker as in Yamamura in the additive manufacturing method of Jandeska had the benefit that it allowed for the optimization of the mechanical properties of the manufactured object as a result-effective variable (Id.).
It would have been obvious to one of ordinary skill in the art to combine the optimization of the degree of polymerization of the crosslinking agent as in Yamamura to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was an art-recognized result-effective filing date with the mechanical properties of the cured product. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jandeska (DE 112005002040), and further in view of Yamaguchi (US 2006/0243778), and Wang (US 2003/0180665).
Regarding claim 16-17, the combination Jandeska / Yamaguchi is silent as to the mass fraction of the crosslinking agent in the hardening liquid but necessarily utilized some mass fraction.
Reasonably pertinent to the problem Applicant and Jandeska were trying to solve regarding crosslinking compositions in polymeric reactions (see title, abs), Wang discloses: use of crosslinking agent from 10-90 wt. % ([0017]).  This is an overlapping range to the claimed range which renders obvious the recited range.  See MPEP 2144.05 regarding the obviousness of similar / overlapping ranges, amounts and proportions.
To select the precise mass / weight fraction / percentage of crosslinker as in Wang in the additive manufacturing method of Jandeska had the benefit that it allowed for the improvement of mechanical strength of the formed object ([0006]).
It would have been obvious to one of ordinary skill in the art to combine the mass fraction of crosslinker of Wang in the additive manufacturing method of Jandeska to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of mechanical strength of the formed object.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10828827.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10828827.  An overlapping range to the claimed range is disclosed in claim 10.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10828827.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10828827.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10828827.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10828827.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10828827.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10828827.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10828827.  An overlapping range to the claimed range is disclosed.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10828827.  An overlapping range to the claimed range is disclosed.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10828827.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10828827.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10828827.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10828827.  An overlapping range to the claimed range is disclosed.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10828827.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10828827.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10828827.

Allowable Subject Matter
Claim 5, 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the combination Jandeska / Yamaguchi is silent as to the viscosity of the organic resin but it necessarily has some viscosity.
Reasonably pertinent to the problem Applicant was trying to solve regarding organic liquid dispersions (see title, abs) and Jandeska, Kato (US 2006/0264518) discloses: that organic solvent systems can have readily controllable viscosities from 1-1000000 mPa-sec without an additive ([0048]).
To control the viscosity of the solution of organic resin would have been considered result-effective with the power/energy cost to pump the material, with lower viscosity being more desirable, and one of ordinary skill in the art would have arrived at the recited viscosity range as a routine optimization at any particular mass fraction solution of organic resin.  Doing so would have optimized costs as organic solvents are known to be more expensive than water/aqueous solvents, making lower mass fractions of organic resin more desirable.  See MPEP 2144.06 regarding the optimization of art-recognized variables to yield predictable results to one of ordinary skill in the art before the effective filing date.
It would NOT have been obvious to one of ordinary skill in the art to minimize optimize the viscosity and mass fraction of the organic resin, as the mass fraction of organic resin in the additive manufacturing method of metal/ceramic particles with organic solvents was NOT an art-recognized variable for modification by one of ordinary skill in the art before the effective filing date.
Therefore, claim 5 is deemed allowable.
	Regarding claim 10, the thinnest known organic layer thickness of resin on the base material (in this case a silicon wafer and NOT powder) is 1000 nm – see JP 2008/506749. 
	It would NOT have been obvious to one of ordinary skill in the art to combine the organic resin layer thickness of 5-500 nm on the metal / ceramic base material as recited in claim 10 before the effective filing date.
	Therefore, when the claimed subject matter is considered as a whole, claim 10 is deemed allowable. 
	Regarding claim 11, the same thickness as recited in claim 10, is recited in a narrower constraint than present in claim 10, which – when considered as a whole – is also deemed allowable.
	
Conclusion
Citation of related / pertinent prior art: Tang (US 2010/0323301) and Asgari (US 2006/0211802).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743